Exhibit 10.3 GENERAL RELEASE AND SETTLEMENT AGREEMENT This General Release and Settlement Agreement (hereinafter "Agreement") is made as of the “Effective Date” (as defined in Section6(f) below) by and between Michael Bessette (hereinafter "Bessette") and ROGERS CORPORATION (hereinafter "Rogers").The purpose of this Agreement is to fully and finally dispose of all issues regarding Bessette’s employment and separation from employment with Rogers as described below. 1.The parties agree and acknowledge that there is good and sufficient consideration for the settlement of any and all issues between Bessette and Rogers and for the mutual promises contained herein.Also, the parties agree and acknowledge that the terms of this Agreement are fair and equitable, reflecting both the corporate interests of Rogers and its recognition of Bessette’s years of valuable service. 2.Bessette is voluntarily entering into this Agreement of his own free will and without influence by Rogers or any of its present or former officers, representatives, agents or employees.Bessette was advised of his right to be represented by his own legal counsel regarding this matter.Bessette understands that he may take as long as twenty-one (21) days to consider this Agreement before signing it.Bessette’s execution of this Agreement before the expiration of that period will constitute his representation and warranty that he has decided that he does not need any additional time to decide whether to execute it. 3.This Agreement constitutes the complete understanding between the parties.Its purpose is to resolve any and all disputes or potential disputes without any party incurring additional time and expense.All agree that full settlement would best serve all interests. 4.Bessette represents and warrants that he has the authority to enter into this Agreement, and that he has not assigned any claims being released under this Agreement to any person or entity. 5.Neither the negotiation, undertaking or execution of this Agreement shall constitute an admission by Rogers of a violation of any federal or state constitution, statute or regulation, or common law right, whether in contact or in tort. Initialed by: (Employee) (H.R. Director) AZ >40 Rev 07/09 Exhibit 10.3 6.By accepting the terms of this Agreement, Bessette, for himself, his heirs, executors and administrators, releases and forever discharges the Released Parties of and from any and all liability in manner of suits, claims, charges or demands whatsoever, whether in law or in equity, under federal, state and municipal constitutions, statutes, charters, regulations and common law, including, but not limited to, the Family and Medical Leave Act under Federal and State laws, discrimination or retaliation claims under any fair employment practices law, including, without limitation, the Age Discrimination in Employment Act of 1967, as amended, 29U.S.C. § 621 et seq. (the "ADEA"), TitleVII of the Civil Rights Act of 1964, as amended, 42U.S.C. § 2000 et seq., the Employee Retirement Income Security Act of 1974, 29U.S.C. §1001 et seq., the Americans with Disabilities Act, 42U.S.C. §12101 et seq., the Arizona Civil Rights Act, Ariz. Stat. §§ 41-1401, et seq.; any and all claims for violation of any public policy having any bearing whatsoever on the terms or conditions of Bessette’s employment or cessation of employment by Rogers; all claims for relief or other benefits under any federal, state, or local statute, ordinance, regulation, rule of decision, or principle of common law, all claims that the Released Parties engaged in conduct prohibited on any basis under any federal, state, or local statute, ordinance, regulation, rule of decision, or principle of common law, and all claims against the Released Parties, whether in contract, expressed or implied, or in tort, including, but not limited to, breach of covenant of good faith and fair dealing, breach of contract - expressed or implied, defamation, slander, the tortious or wrongful discharge from employment, claims for outplacement services, the intentional or negligent infliction of emotional or mental distress, claims of inducement, promissory estoppel, collateral estoppel, fraud, misrepresentation - negligent or intentional, and including any claims for attorneys' fees or costs.This is a good and final release of all claims of every nature and kind whatsoever, and, by this Agreement, Bessette releases the Released Parties from all claims that are known and unknown, suspected and unsuspected, arising out of his employment and separation from employment with Rogers, except for claims for unemployment or workers’ compensation, unpaid wages and retirement benefits (e.g., 401(k) and pension benefits). The term “Released Parties” usedimmediately above means Rogers, all of its related companies, subsidiaries and affiliates, their successors and assigns, and all of its and their present, former and future officers, representatives, agents or employees. Rogers, on behalf of itself and all of its related companies, subsidiaries and affiliates, their successors and assigns releases Bessette, his heirs and assigns from any and all liability in manner of suits, claims, charges or demands whatsoever, whether in law or in equity, under federal, state and municipal constitutions, statutes, charters, regulations and common law with respect to all acts or omissions taken or not taken, as the case may be, by him in good faith in the reasonable belief such acts or omissions were in the best interest of Rogers and its shareholders. Bessette acknowledges that certain states provide that a general release of claims does not extend to claims which the person executing the release does not know or suspect to exist in his favor at the time of executing the release which, if known by him, may have materially affected his entering the release of claims.Being aware that such statutory protection may be available to him, Bessette expressly, voluntarily and knowingly waives any arguable benefit or protection of any such statute in executing this Agreement, known or unknown. Page 2 of 6 Exhibit 10.3 Bessette acknowledges and understands that the release of claims under the ADEA is subject to special waiver protections under 29 U.S.C. § 626(f).In accordance with that section, Bessette specifically agrees that he is knowingly and voluntarily releasing and waiving any rights or claims of discrimination under the ADEA.In particular, he acknowledges that he understands the following: (a)he is not waiving rights or claims for age discrimination under the ADEA that may arise after the date he signs this Agreement; (b)he is waiving rights or claims for age discrimination under the ADEA in exchange for the consideration set forth in Section 12 of this Agreement, which is in addition to anything of value to which he is already entitled; (c)he is hereby advised to consult with an attorney before signing this Agreement; (d)he has twenty-one (21) days within which to consider this Agreement which will expire at 11:59 p.m. and must be postmarked or received in person by April 30, 2012; (e)he understands that for a period of seven(7) days after his execution of this Agreement, he may revoke this Agreement after execution by notifying Rogers in writing.Such writing must be received by Rogers by 11:59p.m. on the seventh consecutive day after his execution of this Release of Claims at the following address: Susan Flanigan U.S. Director of Human Resources Rogers Corporation PO Box 188 Rogers, CT06263-0188 (f) he understands that this Agreement will not become effective or enforceable unless and until he has not revoked it and the applicable revocation period set forth above has expired.The date on which the revocation period expires, if Bessette does not first revoke it, is the Effective Date of this Agreement; (g) he understands that nothing in this Agreement restricts his right to challenge the validity of the General Release of ADEA claims, to file a charge with the EEOC or to participate or cooperate in EEOC investigations or proceedings. 7.Bessette agrees that by this Agreement, he is expressly waiving his right to bring or pursue any judicial action, any administrative agency or action, any contractual action, any statutory action or procedure or any other action which he could have brought with respect to any matter arising from his employment with Rogers and separation therefrom with Rogers, provided, however, that this Agreement shall not preclude Bessette from seeking unemployment compensation or workers’ compensation benefits, nor shall it constitute a waiver with respect to any claims he may have for retirement benefits (e.g., 401(k) and pension benefits).Bessette also agrees that by entering into this Agreement, he is waiving any right he may have to seek or accept damages or relief of any kind with respect to the claims released by this Agreement or by reason of termination of his employment. Page 3 of 6 Exhibit 10.3 8.Bessette agrees to abide in full with the terms of his Employment Agreement with Rogers, dated August 4, 1976, which is specifically incorporated herein as terms of this Agreement. 9.Once all major project work for Rogers has been completed, Bessette agrees to return promptly all Rogers’ property in his possession including, but not limited to, credit cards, keys, company files and internal documents, and any office/computer equipment which has been available for his personal use. 10.This Agreement may be used as evidence in a subsequent proceeding in which any of the parties allege a breach of this Agreement. 11.Bessette understands that regardless of whether he enters into this Agreement, he will be paid for all earned but unpaid wages as of his termination date, all accrued but unused vacation and will be classified under severance continuation status and receive four (4) weeks of Basic Severance Pay and benefits as provided for in the Rogers Severance Policy (“Continuing Benefits”) during the Basic Severance Pay Period.He will also be eligible for those benefits, payments and awards outlined in his April 9, 2012, TerminationLetter which are payable without regard to whether this Agreement is signed . 12.In consideration of entering into this Agreement, following the Effective Date, Rogers will provide the following additional consideration for the satisfactory fulfillment by Bessette of the promises contained in Sections(6), (7), (8), (9), (10), (11), (12), (13)and (14) of this Agreement: (a)additional Severance Pay of 90 weeks of pay (54 weeks in accordance with our standard Severance Policy and a supplemental 36 weeks of pay ) which is paid in bi-weekly amounts from the end of the Basic Severance Pay Period, as well as continuing benefits during the entire severance period in accordance with the appropriate laws and policies and as outlined under the section “Benefit End Dates” in the Termination Letter; (b)six (6) months of outplacement consulting services which begin only after the Release is signed and received; (c)Time Based Restricted Stock:You will receive your full payout following the third anniversary of the grant which is May 12, 2014. Page 4 of 6 Exhibit 10.3 (d)a Lump Sum Payment of $6000 which is subject to appropriate tax and withholding and will be paid along with a severance payment. 13.Bessette has carefully read this Agreement and fully understands its contents and significance, and he acknowledges that he has not relied upon any representation or statement, written or oral, not set forth in this document.He fully understands that this Agreement constitutes a waiver of all rights available under federal and state statutes, municipal charter and common law, with regard to any matter related to his employment with Rogers, and separation therefrom with Rogers. 14.Bessette agrees not to disclose the contents of the provisions of this Agreement, its terms or conditions or the circumstances that resulted in or followed Bessette’s separation from employment, to any party, excluding immediate family, except as required by law or as is reasonably necessary for purposes of securing counsel from his attorney, accountant or financial adviser.Bessette and Rogers both agree not to make any statement, publicly or privately, written or verbal, to any third parties which may disparage or injure the goodwill, reputation and business standing of you or the Company.In the event of any violation of this provision, and the Agreement, either party may seek all appropriate legal and equitable relief.Nothing in this Section14 is intended to impose restrictions on either party beyond those that are permitted by law. 15.This Agreement represents the complete understanding of the parties and no other promises, or agreements, shall be binding or shall modify this Agreement, unless in writing, signed by these parties. 16.IfthisAgreement is postmarked after the expiration of the seven (7)day revocation period (referred to in section 6e) then, and if Rogers agrees to accept the signed agreement, you will receive your severance but benefits and outplacement will not be extended after the basic severance period. 17.Bessette agrees that the terms of this Agreement shall be interpreted in accordance with the laws of the State of Arizona. 18.If any term or provision of this Agreement, or any application thereof to any circumstances, is declared invalid, in whole or in part, or otherwise unenforceable, such term or provision or application shall be deemed to have been modified to the minimum extent necessary for it to be enforceable, and shall not affect other terms or provisions or applications of this Agreement. Page 5 of 6 Exhibit 10.3 /s/ Michael Bessette Initial all pages.Sign last Michael Bessette page.Return all pages of both originals in the envelope provided.
